DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/722,003. Claims 1, 3-7, 10-11, 13-17, 20, and 31-35 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/722,003, filed 12/20/2019 is a continuation of PCT/CN2018/087437, filed 05/18/2018, and claims foreign priority to 201710595652.8, filed 07/20/2017.

Response to Amendment

4.	In the response filed September 28, 2021, Applicant amended claims 1, 10-11, and 31, and canceled claims 2, 8-9, 12, and 19. New claims 32-35 were presented for examination. 

5.	Claim 5 was not amended. Accordingly, the previously issued claim objection has been maintained.

6.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.
Response to Arguments

7.	Applicant's arguments filed September 28, 2021, have been fully considered.

8.	Applicant submits that “The Office Action asserts that the claims are abstract because the claims are certain methods of organizing human activity including commercial interactions. Applicant respectfully disagrees with the assertion under step 2A of MPEP 2106.” [Applicant’s Remarks, 09/28/2021, page 14]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues that the claims are not certain methods of organizing human activity including commercial interactions. In the “2019 Revised Patent Subject Matter Eligibility Guidance,” the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “receive information relating to a service request associated with an online to offline service; determine, based on the information associated with the service request, that the service requester intends to request the online to offline service, the online to offline service including a departure location, wherein the departure location is determined using a positioning system implemented on the terminal of the service requester; determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region; receive a requester response that the service requester allows locating the target service provider in the second region; determine the target service provider in the second region based on the requester response; and transmit information relating to the target service provider” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as interactions between service requesters and service providers. Contrary to Applicant’s assertions, the Office Action did not indicate that the claims were directed to commercial interactions. As described in the Office Action, dated 07/01/2021, “the claims recite limitations for managing personal behavior or interactions via the claim limitations, as recited in exemplary claim 1.” The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Under Prong One of Step 2A, information relating to a service request is received from a service requester, a scheduling message is transmitted to the service requester, a service provider is located, and  information relating to the target service provider to the terminal of the service requester, these steps provide additional support for the finding that the claims recite an abstract idea because the information relating to the service request is directly tied to the human activity being organized. The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or relationships or interactions between people. Therefore, the claims are reasonably understood as reciting one or more abstract ideas when evaluated under Step 2A Prong One of the eligibility inquiry.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing interactions between people (See, e.g., paragraph [0032]: “systems and methods disclosed in the present disclosure are described primarily regarding transport capacity scheduling in a taxi-hailing service.”). As stated in the January 2019 Guidance, the 

9.	Applicant submits “that amended claim 1, as a whole, recites limitations that cannot be performed only in the mind, apart from recited generic computer components.” Applicant further submits that “these various features, as a whole, are performed by an advanced system as claimed and do not fall within the mental process and are not abstract.” [Applicant’s Remarks, 09/28/2021, pages 14-16]

	In response to Applicant’s argument that “amended claim 1, as a whole, recites limitations that cannot be performed only in the mind, apart from recited generic computer components” and “that “these various features, as a whole, are performed by an advanced system as claimed and do not fall within the mental process and are not abstract”, it is noted that the Office Action did not indicate that the claims recite an abstract idea that falls into the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Accordingly, this argument is deemed moot.


In response to Applicant’s argument that “Applicant’s claims are directed to a specific, tangible implementation which does not monopolize any abstract idea,” the Examiner respectfully disagrees. With respect to the pre-emption concern, “[w]hat matters is whether a claim threatens to subsume the full scope of a fundamental concept, and when those concerns arise, we must look for meaningful limitations that prevent the claim as a whole from covering the concept’s every practical application.” CLS Bank Intern, v. Alice Corp. Pty. Ltd., 717 F.3d 1269,1281 (Fed. Cir. 2013). Pre-emption is not a separate test. To be clear, the proper focus is not preemption per se, for some measure of preemption is intrinsic in the statutory right granted with every patent to exclude competitors, for a limited time, from practicing the claimed invention. See 35 U.S.C. § 154. Rather, the animating concern is that claims should not be coextensive with a natural law, natural phenomenon, or abstract idea; a patent-eligible claim must include one or more substantive limitations that, in the words of the Supreme Court, add “significantly more” to the basic principle, with the result that the claim covers significantly less. See Mayo 132 S. Ct. at 1294. Thus, broad claims do not necessarily raise § 101 preemption concerns, and seemingly narrower claims are not necessarily exempt. See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”). Because the claimed subject matter covers patent-ineligible subject matter, the pre-emption concern is necessarily addressed. “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, 788 F.3d at 1379. Accordingly, Applicant’s preemption-based argument is not persuasive.


The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “that even if the amended independent claim 1 is directed to a judicial exception, the judicial exception is integrated into a practical application, and thus, the claimed invention is not directed to an abstract idea.” The additional elements in exemplary claim 1 are directed to: at least one storage medium, at least one processor in communication with the at least one storage medium, a terminal of the service requester, a positioning system, and a network, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., transmit information relating to the target service provider to the terminal of the service requester), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The transmit activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no storage medium, processor, terminal, positioning system, assuming arguendo that an improvement was achieved, improving the process of scheduling transportation services, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., storage medium, processor, terminal of the service requester), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail 

12.	Applicant submits that “the claims meet the “significantly more” requirements.” Specifically, Applicant submits that “amended claim 1 includes [i]mprovements to the functioning of a computer,” and thus qualifies as “significantly more” under M.P.E.P. § 2106.05”. Applicant also submits that “the claimed invention meets the improvements to another technology requirement.” [Applicant’s Remarks, 09/28/2021, page 20-21]

The Examiner respectfully disagrees. Applicant argues under Step 2B of the eligibility inquiry that “the claims meet the “significantly more” requirements.” In response, the Examiner finds this argument unpersuasive because Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement. Applicant's Specification describes a general-purpose computing device used to implement the claimed invention: (See, e.g., Specification at paragraph 0053: “As illustrated in FIG. 2, the computing device 200 may include a processor 210, a storage 220, an input/output (1/O) 230, and a communication port 240. The processor 210 (e.g., logic circuits) may execute computer instructions (e.g., program code) and perform functions of the processing engine 112 in accordance with techniques described herein. For example, the processor 210 may include interface circuits 210-a and processing circuits 210-b therein.”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Lastly, in response to Applicant’s assertions that “claim 1 is patentable over the technology described in the cited art and consequently includes elements other than what is “well-understood, routine, [and] conventional . . . in the field.” The rejection is factually flawed because the Office Action fails to offer a reasoned explanation or provide the necessary facts to show why Applicant's claims are “well-understood, routine, and conventional,” as required by the recent U.S. Patent and Trademark Office Memorandum dated April 19, 2018 discussing Berkheimer v. HP, Inc., 881 F.3d 1360 (Fed. Cir., 2018) (the “Berkheimer Memorandum’)” [Remarks at page 23], it is noted that only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”). For the reasons above, this argument is found unpersuasive.
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.



In response to the Applicant’s argument that Broyles does not disclose “determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/28/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

14.	Applicant submits that “Broyles fails to disclose “in response to a determination that the
possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region.” [Applicant’s Remarks, 09/28/2021, page 26]

In response to the Applicant’s argument that Broyles fails to disclose “in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/28/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it 

15.	Applicant submits that “West also fails to teach “determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; in response to a determination that the possibility is greater
than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region”.” [Applicant’s Remarks, 09/28/2021, page 27]

In response to the Applicant’s argument that “West also fails to teach “determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region”,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/28/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to 

16.	Applicant submits that “Gao fails to disclose, inter alia, the features “determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region”.” [Applicant’s Remarks, 09/28/2021, pages 28-29]

In response to the Applicant’s argument that “Gao fails to disclose, inter alia, the features “determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region”,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/28/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to 

17.	Applicant submits that “Felt fails to disclose, inter alia, the features “determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region”.” [Applicant’s Remarks, 09/28/2021, page 30]

In response to the Applicant’s argument that “Felt fails to disclose, inter alia, the features “determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region”,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/28/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to 

18.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Objections

19.	Claims 5 and 15 are objected to because of the following informalities: typographical error.  Claim 5 and 15 recite “using a Kuhn-Munkras (KM) algorithm.” Claims 5 and 15 should recite “using a Kuhn-Munkres (KM) algorithm.” Appropriate correction is required.

Claim Rejections - 35 USC § 101

20.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

21.	Claims 1, 3-7, 10-11, 13-17, 20, 31-35 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1, 3-7, 10-11, 13-17, 20, 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1, 3-7, 10-11, 13-17, 20, 31-35 are directed to a system, method, and computer program product (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 3-7, 10-11, 13-17, 20, 31-35 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1, 3-7, 10-11, 13-17, 20, 31-35 are directed to a system, method, and computer program product for transport capacity scheduling in an online to offline service. Claims 1, 3-7, 10-11, 13-17, 20, 31-35 recite an abstract idea, falling within the grouping of “certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claim 1 instructing how to receive information relating to a service request associated with an online to offline service; determine, based on the information associated with the service request, that the service requester intends to request the online to offline service, the online to offline service including a departure location, wherein the departure location is determined using a positioning system implemented on the terminal of the service requester; determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region; receive a requester response that the service requester allows locating the target service provider in the second region; determine the target service provider in the second region based on the requester response; and transmit information relating to the target service provider recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or interactions via the claim limitations, as recited in exemplary claim 1. Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (See, e.g., paragraph [0032]: “The systems and methods disclosed in the present disclosure are described primarily regarding transport capacity scheduling in a taxi-hailing service.”). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “at least one storage medium,” “at least one processor in communication with the at least one storage medium,” “a terminal of the service requester,” “a positioning system,” and “a network”  [claim 1]; and “a terminal of the service requester,” [claims 11 and 31]. The steps “transmit a scheduling message to a terminal of the service requester” and “transmit information relating to the target service provider to the terminal of the service requester” merely encompass insignificant pre-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the As illustrated in FIG. 2, the computing device 200 may include a processor 210, a storage 220, an input/output (1/O) 230, and a communication port 240. The processor 210 (e.g., logic circuits) may execute computer instructions (e.g., program code) and perform functions of the processing engine 112 in accordance with techniques described herein. For example, the processor 210 may include interface circuits 210-a and processing circuits 210-b therein.”). The claim is directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to determine the target service provider in the second region based on the requester response. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites hardware and software elements, such as “at least one storage medium,” “at least one processor in communication with the at least one storage medium,” and “a terminal of the service requester” [claim 1]; and “a terminal of the service requester,” [claims 11 and 31] -3-these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. The additional elements, which merely describe implementation of the invention using generic computing elements and conventional elements from the prior art, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  See MPEP 2106.05(f).  Similarly, the claim steps for “transmit a scheduling message to a terminal of the service requester” and  “transmit information relating to the target service provider to the terminal of the service requester” merely encompass insignificant pre-solution data gathering activity 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception and implementing the exception on generic computer elements. When considered individually the 
“at least one storage medium,” “at least one processor in communication with the at least one storage medium,” and “a terminal of the service requester” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed 
Claims 3-7, 10-11, 13-17, 20, and 31-35 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 3-7, 10, 13-17, 20, and 31-35 (i.e., wherein the requester response includes a longest travel time that is approved by the service requester for the target service provider to travel to the departure location, or a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service; and wherein the second region is determined based on at least one of the longest travel time or the maximum scheduling price; wherein to determine the target service provider in the second region based on the requester response, the at least one processor is directed to cause the system to: obtain a plurality of candidate service providers in the second region; for each of the plurality of candidate service providers, determine a travel time to the departure location, a travel distance to the departure location, or a scheduling price that the service requester pays for assigning the each of the  plurality of candidate service providers to travel to the departure location; select one or more candidate service providers of the plurality of candidate service providers based on the travel times, travel distances, or scheduling prices, the travel distances related to the selected one or more candidate service providers being less than a distance threshold; and locate the target service provider from the selected one or more candidate service providers; wherein to select the one or more candidate service providers of the plurality of candidate service providers, the at least one processor is directed to cause the system to: select the selected one or more candidate service providers using a Kuhn-Munkras (KM) algorithm; wherein to locate the target service provider from the selected one or more candidate service providers, the at least one processor is directed to cause the system to: transmit the scheduling prices or the travel times associated with the selected one or more candidate service providers to the terminal of the service requester to prompt the service requester to select one of the selected one or more candidate service providers; and determine the target service provider based on a selection result received from the terminal of the service requester; wherein to  determine that the service requester intends to request the online to offline service, the at least one processor is directed to cause the system to: detect that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester before receiving a formal service request; wherein when executing the set of instructions, the at least one processor is further directed to cause the system to: in response to a determination that the possibility is less than or equal to the possibility threshold, locate the target service provider in the first region; in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling list to the terminal of the service requester, the scheduling list including one or more candidate service providers in the second region and travel times, travel distances, and scheduling prices corresponding to the one or more candidate service providers; and after transmitting the scheduling message to the terminal of the service requester and before obtaining the requester response from the terminal of the service requester, periodically determine whether there is at least one available service provider in the first region; and in response to determining that there is at least one available service provider in the first region, select the target service provider from the at least one available service provider in the first region) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 3-7, 10, 13-17, 20, and 31-35, and fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.


Claim Rejections - 35 USC § 103

22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

25.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-4, 10-11, 13-14, 17, 20, 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles et al., Pub. No.: US 2018/0259351 A1, [hereinafter Broyles], in view of West et al., Pub. No.: US 2018/0156623 A1, [hereinafter West], in further view of Marco, Pub. No.: US 2017/0098184 A1, [hereinafter Marco].

As per claim 1, Broyles teaches a system for transport capacity scheduling in an online to offline service, comprising: at least one storage medium including a set of instructions (paragraph 0016, discussing systems and methods, for determining matches based on dynamic provider eligibility models. For example, a matching model uses an estimated arrival time for a requestor and estimated travel times for available providers to a pickup location to determine eligible providers for matching to a ride request; paragraph 0072, “FIG. 10 shows an example computer system 1000, in accordance with various embodiments.  In various embodiments, computer system 1000 may be used to implement any of the systems, devices, or methods described herein.  In some embodiments, computer system 1000 may correspond to any of the various devices described herein, including, but not limited, to mobile devices, tablet computing devices, wearable devices, personal or laptop computers, vehicle-based computing devices, or other devices or systems described herein. As shown in FIG. 10, computer system 1000 can include various subsystems connected by a bus 1002.  The subsystems may include an I/O device subsystem 1004, a display device subsystem 1006, and a storage subsystem 1010 including one or more computer readable storage media 1008.  The subsystems may also include a memory subsystem 1012, a communication subsystem 1020, and a processing subsystem 1022.”; paragraph 0066, discussing that data received from data collection devices can be stored in data store 808.  Data store 808 can include one or more data stores, such as databases, object storage systems and services, cloud-based storage services, and other data stores.  For example, various data stores may be implemented on a non-transitory storage medium accessible to management system 802, such as historical data store 810, ride data store 812, and user data store 814; 

at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to (paragraph 0076, discussing that as shown in FIG. 10, system 1000 may include storage subsystem 1010 including various computer readable storage media 1008, such as hard disk drives, solid state drives (including RAM-based and/or flash-based SSDs), or other storage devices. In various embodiments, computer readable storage media 1008 can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein. In some embodiments, storage system 1010 may include various data stores or repositories or interface with various data stores or repositories that store data used with embodiments described herein; paragraph 0079, discussing that as shown in FIG. 10, processing system 1022 can include one or more processors or other devices operable to control computing system 1000.  Such processors can include single core processors 1024, multi core processors, which can include central processing units (CPUs), graphical processing 

receive information relating to a service request associated with an online to offline service from a terminal of a service requester (paragraph 0014, discussing that the requestor may request a ride and be matched with a provider that is 1 minute away; paragraph 0018, discussing that the requestor 110 may use a ride matching requestor application on a requestor computing device 120 to request a ride at a specified pick-up location. The request may be sent over a communication network 170 to the ride matching system 130. The ride request may include transport request information that may include, for example, a request location, an identifier associated with the requestor and/or the requestor computing device, user information associated with the request, a location of the requestor computing device, a request time (e.g., a scheduled ride may have a future time for the request to be fulfilled or an "instant/current" time for transportation as soon as possible), and/or any other relevant information to matching transport requests with transport providers; paragraph 0019, discussing that the requestor computing device may be used to request services (e.g., a ride or transportation, a delivery, etc.) that may be provided by the provider 140A).; 

determine, based on the information associated with the service request, that the service requester intends to request the online to offline service, the online to offline service including a departure location (paragraph 0018, discussing that FIG. 1 illustrates an example of a ride matching system including a matched provider and requestor. The ride matching system may be configured to communicate with both the requestor computing device and the provider computing device…The requestor may use a ride matching requestor application on a requestor computing device to request a ride at a specified pick-up location (i.e., the online to offline service including a departure location); paragraph 0031, discussing that the requestor interface may be configured 

using a positioning system implemented on the terminal of the service requester (paragraph 0065, discussing that FIG. 8 shows a data collection and application management environment 800. As shown in FIG. 8, management system 802 may be configured to collect data from various data collection devices 804 through a data collection interface 806...Data collection devices 804 may include, but are not limited to, user devices (including provider and requestor computing devices, such as those discussed above), provider communication devices, laptop or desktop computers, vehicle data, ground-based or satellite-based sources (e.g., location data, traffic data, etc.), or other sensor data (e.g., roadway embedded sensors, traffic sensors, etc.). Data collection interface 806 can include, e.g., an extensible device framework configured to support interfaces for each data collection device. In various embodiments, data collection interface 806 can be extended to support new data collection devices as they are released and/or to update existing interfaces to support changes to existing data collection devices. In various embodiments, data collection devices may communicate with data collection interface 806 over one or more networks...; paragraph 0078, discussing that the communication subsystem 1020 can include hardware and/or software components to communicate with satellite-based or ground-based location services, such as GPS (global positioning system). In some embodiments, 

allows locating a target service provider in a second region that is different from the first region (paragraphs 0025-0026, discussing that the dynamic provider eligibility model 400A is defined by a torus/donut shape where the radius of the internal circle of the model is determined by an estimated arrival time for the requestor to arrive at the request location. Any providers within the inner circle of the donut may not be eligible for the passenger request. The radius of the outer circle of the donut shape may be determined by a travel time threshold 430A (e.g., maximum distance and/or travel time) from the request location. An eligible provider zone may be defined by the inner and outer circles to include only providers that have estimated travel times that are greater than the request arrival time but less than the travel time threshold. However, as can be seen in FIG. 4A, there may not be any eligible providers within the eligible provider zone upon the receiving of the request. Accordingly, the ride matching system may monitor the status of the requestor and update the radius of the requestor arrival time over time as the requestor gets closer to being available. As such, the model is dynamic such that as the requestor moves closer to the request location and/or as the scheduled request time approaches, the diameter of the inner circle becomes smaller, leading to more eligible providers for matching. For example, as shown in FIG. 4B, the requestor arrival time as changed to a smaller amount of time such that the eligible provider zone 420B is much larger than the eligible provider zone 420A of FIG. 4A (i.e., locating the target service provider in a second region that is different from the first region); paragraph 0028, discussing that although not shown in FIG. 4B, the provider computing devices 150A-150H may move position and thus, their corresponding travel times may change between the determination of the first eligibility model 400A and the second eligibility model 400B. Accordingly, those providers that are outside the travel time threshold in the first eligibility model 

receive, from the terminal of the service requester via a network, a requester response (paragraph 0018: “The request may be sent over a communication network 170 to the ride matching system 130.”; paragraph 0025, discussing an eligible provider zone 420A may be defined by the inner and outer circles to include only providers that have estimated travel times that are less than the travel time threshold; paragraph 0040, discussing that the requestor arrival time may have a request time component that is dictated by a delay input by the user (i.e., receive a requester response) into the application upon requesting the ride; paragraph 0053, discussing that the ride matching system may further build the dynamic model by identifying a subset of the available providers from that have estimated travel times that are lower than a threshold travel time for the request location. The threshold travel time may be preset for the request location, the region of the request, based on providers, based on the requestor, and/or through any other suitable manner; paragraph 0023);

determine the target service provider in the second region (paragraphs 0025-0026, discussing that the dynamic provider eligibility model 400A is defined by a torus/donut shape where the radius of the internal circle of the model is determined by an estimated arrival time for the requestor to arrive at the request location. Any providers within the inner circle of the donut may not be eligible for the passenger request. The radius of the outer circle of the donut shape may be determined by a travel time threshold 430A (e.g., maximum distance and/or travel time) 

transmit information relating to the target service provider to the terminal of the service requester (paragraph 0031, discussing that the requestor interface may include any software and/or hardware components configured to send and receive communications and/or other information between the ride matching system and a plurality of requestor computing devices. The requestor interface may be configured to facilitate communication between the ride matching system and the requestor application operating on each of a plurality of requestor computing devices; paragraph 0032, discussing that the requestor interface  may be configured to send ride match messages, location information for the provider computing device, provider information, travel routes, pick-up estimates, traffic information, requestor updates/notifications, and/or any other relevant information to the requestor application 121 of the requestor computing device. The requestor interface may update a requestor information data store with requestor information received and/or sent to the requestor, a status of the requestor, a requestor computing device location, and/or any other relevant information).

While Broyle describes using a positioning system (paragraph 0078), Broyles does not explicitly wherein the departure location is determined using a positioning system implemented on the terminal of the service requester; determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; and in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region; receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region; and determine the target service provider in the second region based on the requester response. West in the analogous art of ridesharing systems teaches these concepts. West teaches:

transmit a scheduling message to the terminal of the service requester, the scheduling message being configured to inquire whether the service requester allows locating a target service provider in a second region that is different from the first region (paragraph 0075, discussing that in response to the request for transportation, the user-interface has been updated to reflect that the location A selected by the user is within an area 403 having a traffic condition. The area 403 is displayed to the user on the map 320. In addition, a window 401 is displayed in the user-interface 300 that alerts the user to the traffic associated with the location A, and includes information such as the expected arrival time for the vehicle using the ride sharing service 130, and the estimated fare. The window 401 asks the user if they would consider walking to a location that is outside of the area 403 (i.e., message inquiring whether the service requester allows locating the target service provider in a second region that is different from the first region) to save time and/or money.  As shown, the window 401 includes the buttons labeled "Yes" and "No" that the user can use to either accept the offer to walk to a location outside of the area 403 or decline, respectively; paragraph 0068); 

receive, from the terminal of the service requester via a network, a requester response that the service requester allows locating the target service provider in the second region (paragraph 0076, discussing that the user selected the button labeled "Yes" (i.e., receive, from the terminal of the service requester, a requester response), and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed 

determine the target service provider in the second region based on the requester response (paragraph 0076, discussing that the user selected the button labeled "Yes" (i.e., receive, from the terminal of the service requester, a requester response), and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 that includes information about each location, and a button labeled "Select" that the user can use to select the associated location. For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, and how much the ride from the location B to the location Z will cost using the ride sharing service 130. After the user selects the button labeled "Select" in one of the windows 501, the route engine 160 may arrange to have a vehicle dispatched to the associated location (i.e., determine the target service provider in the second region based on the requester response), and may present the user with instructions 165 to walk to the associated location in the user-interface 300).

Broyles is directed toward systems and methods for determining matches of requestors and providers based on a dynamic provider eligibility model. West is directed toward  managing 

While the Broyles-West combination teaches using a positioning system, the Broyles-West combination does not explicitly teach that the departure location is determined using a positioning system implemented on the terminal of the service requester; determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold; and in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester. However, Marco in the analogous art of ride-sharing systems  teaches these concepts. Marco teaches: 

wherein the departure location is determined using a positioning system implemented on the terminal of the service requester (paragraph 0016, discussing that the application may allow 

determine a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold (paragraph 0041, discussing that the passenger may indicate a willingness to accept group transportation if there is a shortage of drivers and/or a wait time for a car is greater than a particular threshold; paragraph 0084, discussing that when a passenger request is received and is not able to be fulfilled immediately because of a shortage of drivers, backup server 302 may calculate an expected wait time and send the wait time to the passenger mobile device 104 [i.e., This shows that a possibility that a time interval of waiting for the service request being accepted by an available service provider in a first region is greater than an interval threshold is determined]. In one example, if the demand for drivers is greater than the supply of drivers, passenger requests may be placed in a queue. The placement of the passenger request in the queue may be based on any suitable factors, such as the time the request is received, the amount the passenger is willing to pay for the ride, the distance of the passengers ride, a status of the passenger with 

in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling message to the terminal of the service requester (paragraph 0085, discussing that backup server 302 may arrange for group rides wherein a driver transports multiple passengers from the event location to their respective destinations. In various embodiments, backup server 302 may arrange for group rides if the supply of drivers does not suitably meet the actual or projected demand for drivers. Whether the supply of drivers meets the demand may be determined in any suitable manner. For example, a wait time for one or more passenger requests may exceed a threshold. As another example, the size of the queue may exceed a threshold. As another example, a projected demand for drivers may exceed a projected supply of drivers at one or more points of time in the future. Once it is determined that the supply of drivers does not meet the demand for drivers, a group ride may be offered to one or more passengers or the passengers may be queried to see if they are willing to accept a group ride [i.e., This shows that a scheduling message is transmitted to the terminal of the service requester]; paragraph 0122, discussing that the determination that the demand for drivers is greater than the supply of available drivers is based on an expected wait time to fulfill one or more passenger requests from one or more users of the taxi service).



As per claim 3, the Broyles-West-Marco combination teaches the system of claim 1. Broyles further teaches wherein the requester response includes a longest travel time that is approved by the service requester for the target service provider to travel to the departure location, or a maximum scheduling price that is approved by the service requester to pay for assigning the target service provider to travel to the departure location before fulfilling the online to offline service (paragraph 0025, discussing an eligible provider zone 420A may be defined by the inner and outer circles to include only providers that have estimated travel times that are less than the travel time threshold; paragraph 0040, discussing that the requestor arrival time may have a request time component that is dictated by a delay input by the user into the application upon 

wherein the second region is determined based on at least one of the longest travel time or the maximum scheduling price (paragraphs 0025-0026, discussing that an eligible provider zone may be defined by the inner and outer circles to include only providers that have estimated travel times that are less than the travel time threshold. However, as can be seen in FIG. 4A, there may not be any eligible providers within the eligible provider zone upon the receiving of the request. Accordingly, the ride matching system may monitor the status of the requestor and update the radius of the requestor arrival time over time as the requestor gets closer to being available. As such, the model is dynamic such that as the requestor moves closer to the request location and/or as the scheduled request time approaches, the diameter of the inner circle becomes smaller, leading to more eligible providers for matching.  For example, as shown in FIG. 4B, the requestor arrival time as changed to a smaller amount of time such that the eligible provider zone 420B is much larger than the eligible provider zone 420A of FIG. 4A; paragraph 0028, discussing that although not shown in FIG. 4B, the provider computing devices 150A-150H may move position and thus, their corresponding travel times may change between the determination of the first eligibility model 400A and the second eligibility model 400B. Accordingly, those providers that are outside the travel time threshold in the first eligibility model 400A but that are traveling toward the request location 123 may move into the provider eligibility zone for the second eligibility model 400B (i.e., the second region is determined based on at least one of the longest travel time or the maximum scheduling price); paragraph 0037, discussing that the travel 

As per claim 4, the Broyles-West-Marco combination teaches the system of claim 1. Broyles further teaches wherein to determine the target service provider in the second region, the at least one processor is directed to cause the system to: obtain a plurality of candidate service providers in the second region (paragraph 0028, discussing that the provider computing devices 150A-150H may move position and thus, their corresponding travel times may change between the determination of the first eligibility model 400A and the second eligibility model 400B. Accordingly, those providers that are outside the travel time threshold in the first eligibility model 400A but that are traveling toward the request location 123 may move into the provider eligibility zone for the second eligibility model 400B (i.e., obtain a plurality of candidate service providers in the second region). Similarly, those providers that are within the provider eligibility zone 420A in the first eligibility model 400A may move out of the provider eligibility zone 420B of the second eligibility model 400B. Thus, the ride matching system may track and monitor the travel times of the available providers over time and match the providers that are within the provider eligibility zone 420B when the efficiency of the system determines that such a match is appropriate. Travel times changes and direction of travel of the various providers may be analyzed and incorporated into the predicted available provider estimation as well; paragraph 0043); 

for each of the plurality of candidate service providers, determine a travel time to the departure location, a travel distance to the departure location, or a scheduling price that the service requester pays for assigning the each of the plurality of candidate service providers to travel to the departure location (paragraph 0024, disc suing that the ride matching system may determine an estimated arrival time for each of the providers and use the estimated arrival time to select and/or better match requestor arrival times with provider travel times. Each of the 

select one or more candidate service providers of the plurality of candidate service providers based on the travel times, travel distances, or scheduling prices, the travel distances related to the selected one or more candidate service providers being less than a distance threshold (paragraph 0043, discussing that the provider selection module 135 may then select a subset of the eligible available providers and select one of the providers based on system efficiency, rankings, route, arrival time, and/or any other suitable information that can be used for matching.  For example, two available providers may be identified as eligible for a request where one of the providers is traveling away from the request location while the other is traveling toward the request location. The provider selection module 135 may select the provider that is traveling toward the request location because it causes less driving, fewer turns, safer driving, and all the other benefits of allowing providers to maintain their current direction of travel; paragraph 0053, discussing that the ride matching system may further build the dynamic model by identifying a subset of the available providers from step 612 that have estimated travel times that are lower than a threshold travel time for the request location); and 

locate the target service provider from the selected one or more candidate service providers (paragraph 0043, discussing that the ride matching module may then provide the estimated travel times for the providers and the requestor to the provider selection module. The provider selection module may obtain the estimated travel times and may select one or more 

While Broyles teaches wherein to determine the target service provider in the second region, the at least one processor is directed to cause the system to: obtain a plurality of candidate service providers in the second region, it does not explicitly teach that the determining is based on the requester response. However, West in the analogous art of ride sharing service management teaches this concept (paragraph 0076, discussing that the user selected the button labeled "Yes", and in response, the location engine 220 has selected three locations that are outside of the area 403 for the user to consider walking to. These locations are shown on the map 320 of the user-interface 300 as the location B, the location C, and the location D. In addition, for each location, the user-interface 300 has displayed a window 501 that includes information about each location, and a button labeled "Select" that the user can use to select the associated location. For example, the window 501a is associated with the location B and includes information such as how long is the walk to the location B, and how much the ride from the location B to the location Z will cost using the ride sharing service 130. After the user selects the button labeled "Select" in one of the windows 501, the route engine 160 may arrange to have a vehicle dispatched to the 

Broyles is directed toward systems and methods for determining matches of requestors and providers based on a dynamic provider eligibility model. West is directed toward  managing ride sharing services. Therefore they are deemed to be analogous references as they both are directed toward transportation request management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Broyles to obtain a plurality of candidate service providers in the second region based on the requester response, as taught by West, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing modification of the geographical range, thereby increasing the number of drivers in the pool from which selection can be made.  

As per claim 10, the Broyles-West-Marco combination teaches the system of claim 1. Broyles further teaches wherein when executing the set of instructions, the at least one processor is further directed to cause the system to: in response to a determination that the possibility is less than or equal to the possibility threshold, locate the target service provider in the first region (paragraphs 0025-0026, discussing that the dynamic provider eligibility model 400A is defined by a torus/donut shape where the radius of the internal circle of the model is determined by an estimated arrival time for the requestor to arrive at the request location. Any providers within the inner circle of the donut may not be eligible for the passenger request. The radius of the outer circle of the donut shape may be determined by a travel time threshold 430A (e.g., maximum 

Claims 11 and 31 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 11 and 31 Broyles teaches a method for transport capacity scheduling in an online to offline service, implemented on a computing device having at least one storage medium and at least one processor (paragraph 0016, discussing systems and methods, for determining matches based on dynamic provider eligibility models. For example, a matching model uses an estimated arrival time for a requestor and estimated travel times for available providers to a pickup location to determine eligible providers for matching to a ride request); and a non-transitory computer readable medium, comprising at least one set of instructions for transport capacity scheduling in an online to offline service (paragraph 0076, discussing that as shown in FIG. 10, system 1000 may include storage subsystem 1010 including various computer readable storage media 1008, such as hard disk drives, solid state drives (including RAM-based and/or flash-based SSDs), or other storage devices. In various embodiments, computer readable storage media 1008 can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein. In some embodiments, storage system 1010 may include various data stores or repositories or interface with various data stores or repositories that 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

As per claim 17, the Broyles-West-Marco combination teaches the method of claim 11. Broyles further teaches wherein the determining that the service requester intends to request the online to offline service includes: detecting that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester before receiving a formal service request; or receiving a formal service request from the terminal of the service requester (paragraph 0014, discussing that the requestor may request a ride and be matched with a provider that is 1 minute away; paragraph 0018, discussing that the requestor 110 may use a ride matching requestor application on a requestor computing device 120 to request a ride at a specified pick-up location. The request may be sent over a communication network 170 to the ride matching system 130. The ride request may include transport request information that may include, for example, a request location, an identifier associated with the requestor and/or the requestor computing device, user information associated with the request, a location of the requestor computing device, a request time (e.g., a scheduled ride may have a future time for the request to be fulfilled or an "instant/current" time for transportation as soon as possible), and/or 

Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

As per claim 33, the Broyles-West-Marco combination teaches the system of claim 1. Broyles further teaches wherein the at least one processor is further directed to cause the system to: after transmitting the scheduling message to the terminal of the service requester and before obtaining the requester response from the terminal of the service requester, periodically determine whether there is at least one available service provider in the first region (paragraph 0031, discussing that the requestor interface may include any software and/or hardware components configured to send and receive communications and/or other information between the ride matching system and a plurality of requestor computing devices. The requestor interface may be configured to facilitate communication between the ride matching system and the requestor application operating on each of a plurality of requestor computing devices. The requestor interface may be configured to periodically receive ride requests, location information, a request location, requestor status information, a location of the requestor computing device, progress toward a request location by the requestor computing device, and/or any other relevant information from the requestor computing device when the requestor application is active on the requestor computing device; paragraph 0044, discussing that the provider selection module may perform available provider prediction to ensure that the best possible match is being made. For instance, the provider selection module may obtain an available provider rate associated with the request location…For example, some areas may have a high rate of providers coming online during particular times that the ride matching system may use to predict available providers near 

in response to determining that there is at least one available service provider in the first region, select the target service provider from the at least one available service provider in the first region (paragraph 0044, discussing that the provider selection module may perform available provider prediction to ensure that the best possible match is being made. For instance, the provider selection module may obtain an available provider rate associated with the request location…For example, some areas may have a high rate of providers coming online during 

Claim 35 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 33, as discussed above.
and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles in view of West, in view of Marco, in further view of Gao Guoju, Mingjun Xiao, and Zhenhua Zhao. "Optimal multi-taxi dispatch for mobile taxi-hailing systems." 2016 45th International Conference on Parallel Processing (ICPP). IEEE, 2016, [hereinafter Gao].

As per claim 5, the Broyles-West-Marco combination teaches the system of claim 4. Broyles further teaches wherein to select the one or more candidate service providers of the plurality of candidate service providers, the at least one processor is directed to cause the system to: select the selected one or more candidate service providers (paragraph 0037, discussing that the travel time estimation module may identify available providers in the geographic area around the request location. The travel time estimation module 134 may use a threshold distance, one or more zip codes or other geographic identifiers, or any other suitable geographic limitation to identify available providers relevant to a request location; paragraph 0043, discussing that the ride matching module may then provide the estimated travel times for the providers and the requestor to the provider selection module. The provider selection module may obtain the estimated travel times and may select one or more providers that should be matched with the request. For example, the provider selection module may apply the estimated travel time of the providers and the estimated arrival time of the requestor to generate a dynamic provider eligibility model as described in reference to FIGS. 4A and 4B…The provider selection module may then select a subset of the eligible available providers and select one of the providers based on system efficiency, rankings, route, arrival time, and/or any other suitable information that can be used for matching. For example, two available providers may be identified as eligible for a request where one of the providers is traveling away from the request location while the other is traveling toward the request location. The provider selection module may select the provider that is traveling toward the request location because it causes less driving, fewer turns, safer driving, and all the other benefits of allowing providers to maintain their current direction of travel).
select the selected one or more candidate service provider, it does not explicitly teach select the selected one or more candidate service providers using a Kuhn-Munkras (KM) algorithm. However, Gao in the analogous art of mobile taxi-hailing systems teaches this concept (abstract, discussing that traditional taxi-hailing systems through wireless networks in metropolitan areas allow taxis to compete for passengers chaotically and accidentally, which generally result in inefficiencies, long waiting time and low satisfaction of taxi-hailing passengers. In this paper, we propose a new Mobile Taxi-hailing System (called MTS) based on optimal multi-taxi dispatch, which can be used by taxi service companies (TSCs). Different from the competition modes used in traditional taxi-hailing systems, MTS assigns vacant taxis to taxi-hailing passengers proactively. For the taxi dispatch problem in MTS, we define a system utility function, which involves the total net profits of taxis and waiting time of passengers. Moreover, in the utility function, we take into consideration the various classes of taxis with different resource configurations, and the cost associated with taxis’ empty travel distances. Our goal is to maximize the system utility function, restricted by the individual net profits of taxis and the passengers’ requirements for specified classes of taxis. To solve this problem, we design an optimal algorithm based on the idea of Kuhn-Munkres (called KMBA), and prove the correctness and optimality of the proposed algorithm. Additionally, we demonstrate the significant performances of our algorithm through extensive simulations. Index Terms—Multiple taxi dispatch, mobile taxi-hailing systems, taxi assignment algorithms, vehicular networks; page 295, “In order to solve the multiple taxi dispatch problem, we model it as a matching problem, and design an optimal algorithm based on the idea of Kuhn-Munkres. More specifically, the major contributions are summarized as follows: 2) We study the optimal multiple taxi dispatch problem for MTS. In the problem, our goal is to maximize the system utility function, which is a combination of the total net profits of all taxis and the waiting time of passengers. This optimization problem is restricted by the individual net profits of taxis and the passengers’ requirements for specified classes of taxis. We model this problem as a special Weighted Bipartite Matching Problem 

The Broyles-West-Marco combination is directed toward systems and methods for managing transportation requests. Gao is directed toward mobile taxi-hailing systems. Therefore they are deemed to be analogous references as they both are directed toward transportation request management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Broyles-West-Marco combination to select the selected one or more candidate service providers using a Kuhn-Munkres algorithm, as taught by Gao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by using a known algorithm for finding the minimum cost in assignment problems that involve assigning people to activities, thereby allowing management to reduce waiting time for passengers and increase productivity for drivers.

Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

28.	Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles in view of West, in view of Marco, in further view of Felt et al., Pub. No.: US 2011/0099040 A1, [hereinafter Felt].

As per claim 6, the Broyles-West-Marco combination teaches the system of claim 4. Broyles further teaches wherein to locate the target service provider from the selected one or more candidate service providers, the at least one processor is directed to cause the system to: transmit the scheduling prices or the travel times associated with the selected one or more candidate service providers to the terminal of the service requester (paragraph 0031, discussing that the requestor interface may include any software and/or hardware components configured to send and receive communications and/or other information between the ride matching system and a plurality of requestor computing devices. The requestor interface may be configured to facilitate communication between the ride matching system and the requestor application operating on each of a plurality of requestor computing devices; paragraph 0032, discussing that the requestor interface may be configured to send ride match messages, location information for the provider computing device, provider information, travel routes, pick-up estimates, traffic information, requestor updates/notifications, and/or any other relevant information to the requestor application 121 of the requestor computing device. The requestor interface may update a requestor information data store with requestor information received and/or sent to the requestor, a status of the requestor, a requestor computing device location, and/or any other relevant information). 

While Broyles teaches wherein to locate the target service provider from the selected one or more candidate service providers, the at least one processor is directed to cause the system to: transmit the scheduling prices or the travel times associated with the selected one or more candidate service providers to the terminal of the service requester, it does not explicitly teach to prompt the service requester to select one of the selected one or more candidate service providers; and determine the target service provider based on a selection result received from the terminal of the service requester. However, Felt in the analogous art of transportation request management systems teaches these concepts. Felt teaches:
to prompt the service requester to select one of the selected one or more candidate service providers (paragraph 0014, discussing a mobile taxi dispatch service. A mobile taxi dispatch system may allow users to find a taxi cab easily and conveniently, anytime and anywhere, without a long waiting time, by using a mobile communication device; paragraph 0068, discussing that taxi selection mechanism may rank taxis based on taxi scores received from taxi selection function, may select the taxi with the highest score as the taxi which will respond to the request, and may generate a confirmation which will be sent to both the customer and the selected taxi.  Alternately, taxi selection mechanism may provide a ranked list of taxis to the user for selection, and may receive a selection of a particular taxi from the ranked list from the user; paragraph 0082, discussing that the taxi selection mechanism may rank taxis based on the one or more criteria, and provide the ranked list, along with the associated criteria, to the customer. The customer may then select one of the taxis from the ranked list); and 

determine the target service provider based on a selection result received from the terminal of the service requester (paragraph 0082, discussing that the taxi selection mechanism may rank taxis based on the one or more criteria, and provide the ranked list, along with the associated criteria, to the customer. The customer may then select one of the taxis from the ranked list; paragraph 0083, discussing that a confirmation number may be provided to the customer and to the selected taxi).

The Broyles-West-Marco combination is directed toward systems and methods for managing transportation requests. Felt is directed toward a mobile taxi dispatch system. Therefore they are deemed to be analogous references as they both are directed toward transportation request management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Broyles-West-Marco combination to include prompting the service requester to select one of the selected one or more candidate service 

Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

29.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Broyles in view of West, in view of Marco, in further view of Sweeney, Pub. No.: US 2015/0161564 A1, [hereinafter Sweeney].

As per claim 7, the Broyles-West-Marco combination teaches the system of claim 1. Broyles further teaches wherein to determine that the service requester intends to request the online to offline service, the at least one processor is directed to cause the system to: detect that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester (paragraph 0018, discussing that FIG. 1 illustrates an example of a ride matching system including a matched provider and requestor. The ride matching system may be configured to communicate with both the requestor computing device  and the provider computing device…The requestor may use a ride matching requestor application on a requestor computing device to request a ride at a specified pick-up location; paragraph 0031, discussing that the requestor interface may include any software and/or hardware components configured to 

While Broyles teaches wherein to determine that the service requester intends to request the online to offline service, the at least one processor is directed to cause the system to: detect that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester, it does not explicitly teach that the detecting that the service requester is inputting all or part of the departure location in an application on the terminal of the service requester is before receiving a formal service request. However, Sweeney in the 

The Broyles-West-Marco combination is directed toward systems and methods for managing transportation requests. Sweeney is directed toward an intelligent dispatch system for selecting service providers. Therefore they are deemed to be analogous references as they both are directed toward transportation request management systems. It would have been obvious to .

29.	Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles in view of West, in view of Marco, in further view of Goino, Pub. No.: US 2001/0056396 A1, [hereinafter Goino].

As per claim 32, the Broyles-West-Marco combination teaches the system of claim 1. Although not explicitly taught by the Broyles-West combination, Marco in the analogous art of ride-sharing systems teaches wherein the at least one processor is further directed to cause the system to: in response to a determination that the possibility is greater than a possibility threshold, transmit a scheduling list to the terminal of the service requester (paragraph 0041, discussing that the passenger may indicate a willingness to accept group transportation if there is a shortage of drivers and/or a wait time for a car is greater than a particular threshold; paragraph 0084, discussing that when a passenger request is received and is not able to be fulfilled immediately because of a shortage of drivers, backup server 302 may calculate an expected wait time and send the wait time to the passenger mobile device 104; paragraph 0085, discussing that whether the supply of drivers meets the demand may be determined in any suitable manner. For example, a wait time for one or more passenger requests may exceed a threshold…Once it is determined 

The Broyles-West combination is directed toward systems and methods for managing transportation requests. Marco is directed toward a system for fulfilling passenger requests. Therefore they are deemed to be analogous references as they both are directed toward transportation request management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Broyles-West combination to include transmitting a scheduling list to the terminal of the service requester in response to a determination that the possibility is greater than a possibility threshold, as taught by Marco, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more flexible method by providing additional features for the taxi passenger application to enhance a passenger's experience [Marco, paragraph 0036] and facilitating the efficient pairing of passengers and drivers [Marco, paragraph 0002].

 the scheduling list including one or more candidate service providers in the second region and travel times, travel distances, and scheduling prices corresponding to the one or more candidate service providers. However, Goino in the analogous art of transportation request management teaches this concept. Goino teaches :

the scheduling list including one or more candidate service providers in the second region and travel times, travel distances, and scheduling prices corresponding to the one or more candidate service providers (paragraph 0005, discussing a scheme that allows the customer to select the taxi with the lowest rate; paragraph 0179, discussing a method of identifying a taxi that can arrive in the soonest time at a customer; paragraph 0180, discussing that the server 21 calculates the distance between a taxi position and a customer position on a map based on data on the two positions. For example, when a total of four taxis Z1, Z2, Z3, Z4 participate in a bid for a customer who is waiting for a taxi at a Y point, the server 21 calculates the distances a, b, c, d between the respective taxis Z1, Z2, Z3, Z4 and the customer [i.e., the distances a, b, c, d between the respective taxis Z1, Z2, Z3, Z4 and the customer correspond to the travel distances]; paragraph 0181, discussing that the server 21 calculates estimated required times of the respective taxis Z1, Z2, Z3, Z4 in consideration of sequentially acquired construction information and traffic jam information based on traffic information, in addition to the distance data [i.e., the  estimated required times of the respective taxis Z1, Z2, Z3, Z4 correspond to the travel times]…; paragraph 0190, discussing that the server 21 determines a taxi which offers the soonest estimated required time for a movement from the current position to the customer position; paragraph 0196, discussing that when three taxis Z1, Z2, Z3 move along moving routes shown in the figure, the customer determines a taxi which passes nearest from him at the time t as a successful bidder…; paragraph 0242, discussing that the personal computer 72 identifies eligible taxis 76 from the position and situation data captured from the respective taxis 76, and the 

The Broyles-West-Marco combination is directed toward systems and methods for managing transportation requests. Gao is directed toward mobile taxi-hailing systems. Therefore they are deemed to be analogous references as they both are directed toward transportation request management systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Broyles-West-Marco combination to select the selected one or more candidate service providers using a Kuhn-Munkres algorithm, as taught by Gao, since the claimed invention is merely a combination of old elements, and in the combination each element 

Claim 34 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 32, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	O’Sullivan, Pub. No.: US 2008/0195428 A1 – describes a network system that  matches the supply and demand of transportation services by incorporating unused transportation capacity with a real-time allocation and matching service.
B.	Lambert et al., Pub. No.: US 2017/0243492 A1 – describes an example, where in the event the waiting estimate is above a threshold, the rider is informed that the chance of finding a shared ride is too unlikely and is returned to the individual ride request section of the app.
C.	Kunel et al., Pub. No.: US 2018/0330621 A1 – describes a network computer system to position service providers using provisioning level determinations and that the network computer system may set a threshold of 5 minutes as the wait time for any request from a given location to receive a service vehicle.
D.	Murakami et al., Pub. No.: US 2002/0019760 A1 – describes a method of operating a vehicle redistribution system based upon predicted ride demands, and that  if 
E.	Agatz, Niels, et al. "Optimization for dynamic ride-sharing: A review." European Journal of Operational Research 223.2 (2012): 295-303 – describes efficient optimization technology that matches drivers and riders in real-time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/
Primary Examiner, Art Unit 3683